
	
		I
		111th CONGRESS
		2d Session
		H. R. 6497
		IN THE HOUSE OF REPRESENTATIVES
		
			December 7, 2010
			Mr. Berman (for
			 himself and Mr. Lincoln Diaz-Balart of
			 Florida) introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committees on
			 Armed Services,
			 Ways and Means,
			 Education and Labor, and
			 Homeland Security, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To authorize the cancellation of removal and adjustment
		  of status of certain alien students who are long-term United States residents
		  and who entered the United States as children, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Development, Relief, and Education for
			 Alien Minors Act of 2010 or the DREAM Act of 2010.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Definitions.
				Sec. 4. Cancellation of removal of certain long-term residents
				who entered the United States as children.
				Sec. 5. Conditional nonimmigrant status.
				Sec. 6. Adjustment of status.
				Sec. 7. Treatment of aliens meeting requirements for extension
				of conditional nonimmigrant status.
				Sec. 8. Exclusive jurisdiction.
				Sec. 9. Penalties for false statements.
				Sec. 10. Confidentiality of information.
				Sec. 11. Higher education assistance.
				Sec. 12. Treatment of conditional nonimmigrants for certain
				purposes.
				Sec. 13. Military enlistment.
				Sec. 14. GAO report.
			
		3.DefinitionsIn this Act:
			(1)In
			 generalExcept as otherwise
			 specifically provided, a term used in this Act that is used in the immigration
			 laws shall have the meaning given such term in the immigration laws.
			(2)Armed
			 ForcesThe term Armed Forces has the meaning given
			 the term armed forces in section 101(a) of title 10, United
			 States Code.
			(3)Conditional
			 nonimmigrant
				(A)DefinitionThe
			 term conditional nonimmigrant means an alien who is granted
			 conditional nonimmigrant status under this Act.
				(B)DescriptionA
			 conditional nonimmigrant—
					(i)shall be
			 considered to be an alien within a nonimmigrant class for purposes of the
			 immigration laws;
					(ii)may
			 have the intention permanently to reside in the United States; and
					(iii)is
			 not required to have a foreign residence which the alien has no intention of
			 abandoning.
					(4)Immigration
			 lawsThe term immigration laws has the meaning
			 given such term in section 101(a)(17) of the Immigration and Nationality Act (8
			 U.S.C. 1101(a)(17)).
			(5)Institution of
			 higher educationThe term
			 institution of higher education has the meaning given such term
			 in section 102 of the Higher Education Act of
			 1965 (20 U.S.C. 1002), except that the term does not include an
			 institution of higher education outside the United States.
			4.Cancellation of
			 removal of certain long-term residents who entered the United States as
			 children
			(a)Special rule for
			 certain long-Term residents who entered the United States as children
				(1)In
			 generalNotwithstanding any other provision of law and except as
			 otherwise provided in this Act, the Secretary of Homeland Security may cancel
			 removal of an alien who is inadmissible or deportable from the United States,
			 and grant the alien conditional nonimmigrant status, if the alien demonstrates
			 by a preponderance of the evidence that—
					(A)the alien has been
			 physically present in the United States for a continuous period of not less
			 than 5 years immediately preceding the date of the enactment of this Act and
			 was younger than 16 years of age on the date the alien initially entered the
			 United States;
					(B)the alien has been
			 a person of good moral character since the date the alien initially entered the
			 United States;
					(C)subject to
			 paragraph (2), the alien—
						(i)is
			 not inadmissible under paragraph (1), (2), (3), (4), (6)(E), (6)(G), (8),
			 (10)(A), (10)(C), or (10)(D) of section 212(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1182(a));
						(ii)is
			 not deportable under paragraph (1)(E), (1)(G), (2), (4), (5), or (6) of section
			 237(a) of the Immigration and Nationality Act (8 U.S.C. 1227(a));
						(iii)has not ordered,
			 incited, assisted, or otherwise participated in the persecution of any person
			 on account of race, religion, nationality, membership in a particular social
			 group, or political opinion; and
						(iv)has
			 not been convicted of—
							(I)any offense under
			 Federal or State law punishable by a maximum term of imprisonment of more than
			 1 year; or
							(II)3 or more
			 offenses under Federal or State law, for which the alien was convicted on
			 different dates for each of the 3 offenses and sentenced to imprisonment for an
			 aggregate of 90 days or more;
							(D)the alien—
						(i)has
			 been admitted to an institution of higher education in the United States;
			 or
						(ii)has
			 earned a high school diploma or obtained a general education development
			 certificate in the United States;
						(E)the alien has
			 never been under a final administrative or judicial order of exclusion,
			 deportation, or removal, unless the alien—
						(i)has
			 remained in the United States under color of law after such order was issued;
			 or
						(ii)received the
			 order before attaining the age of 16 years; and
						(F)the alien was
			 younger than 30 years of age on the date of the enactment of this Act.
					(2)WaiverWith respect to any benefit under this Act,
			 the Secretary of Homeland Security may waive the ground of inadmissibility
			 under paragraph (1), (4), or (6) of section 212(a) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1182(a)) and the ground of deportability under paragraph (1) of section
			 237(a) of that Act (8 U.S.C. 1227(a)) for humanitarian purposes or family unity
			 or when it is otherwise in the public interest.
				(3)ProceduresThe
			 Secretary of Homeland Security shall provide a procedure by regulation allowing
			 eligible individuals to apply affirmatively for the relief available under this
			 subsection without being placed in removal proceedings.
				(4)SurchargeThe
			 Secretary of Homeland Security shall charge and collect a surcharge of $525 per
			 application on all applications for relief under this subsection. Such
			 surcharge shall be in addition to the otherwise applicable application fee
			 imposed for the purpose of recovering the full costs of providing adjudication
			 and processing services. Notwithstanding any other provision of law, including
			 section 286 of the Immigration and Nationality Act (8 U.S.C. 1356), any
			 surcharge collected under this paragraph shall be deposited as offsetting
			 receipts in the General Fund of the Treasury and shall not be available for
			 obligation or expenditure.
				(5)Deadline for
			 submission of applicationAn alien shall submit an application
			 for cancellation of removal and conditional nonimmigrant status under this
			 subsection no later than the date that is 1 year after the later of—
					(A)the date the alien
			 earned a high school diploma or obtained a general education development
			 certificate in the United States; or
					(B)the effective date of the interim
			 regulations under subsection (d).
					(6)Submission of
			 biometric and biographic dataThe Secretary of Homeland Security
			 may not cancel the removal of an alien or grant conditional nonimmigrant status
			 to the alien under this subsection unless the alien submits biometric and
			 biographic data, in accordance with procedures established by the Secretary.
			 The Secretary shall provide an alternative procedure for applicants who are
			 unable to provide such biometric or biographic data because of a physical
			 impairment.
				(7)Background
			 checks
					(A)Requirement for
			 background checksThe Secretary of Homeland Security shall
			 utilize biometric, biographic, and other data that the Secretary determines is
			 appropriate—
						(i)to
			 conduct security and law enforcement background checks of an alien seeking
			 relief available under this subsection; and
						(ii)to
			 determine whether there is any criminal, national security, or other factor
			 that would render the alien ineligible for such relief.
						(B)Completion of
			 background checksThe security and law enforcement background
			 checks required by subparagraph (A) shall be completed, to the satisfaction of
			 the Secretary, prior to the date the Secretary cancels the removal of the alien
			 under this subsection.
					(8)Medical
			 examinationAn alien applying for relief available under this
			 subsection shall undergo a medical observation and examination. The Secretary
			 of Homeland Security, with the concurrence of the Secretary of Health and Human
			 Services, shall prescribe policies and procedures for the nature and timing of
			 such observation and examination.
				(9)Military
			 selective serviceAn alien applying for relief available under
			 this subsection shall establish that the alien has registered under the
			 Military Selective Service Act (50 U.S.C. App. 451 et seq.), if the alien is
			 subject to such registration under that Act.
				(b)Termination of
			 continuous periodFor purposes of this section, any period of
			 continuous residence or continuous physical presence in the United States of an
			 alien who applies for cancellation of removal under subsection (a) shall not
			 terminate when the alien is served a notice to appear under section 239(a) of
			 the Immigration and Nationality Act (8
			 U.S.C. 1229(a)).
			(c)Treatment of
			 certain breaks in presence
				(1)In
			 generalAn alien shall be considered to have failed to maintain
			 continuous physical presence in the United States under subsection (a) if the
			 alien has departed from the United States for any period in excess of 90 days
			 or for any periods in the aggregate exceeding 180 days.
				(2)Extensions for
			 exceptional circumstancesThe Secretary of Homeland Security may
			 extend the time periods described in paragraph (1) if the alien demonstrates
			 that the failure to timely return to the United States was due to exceptional
			 circumstances. The exceptional circumstances determined sufficient to justify
			 an extension should be no less compelling than serious illness of the alien, or
			 death or serious illness of a parent, grandparent, sibling, or child.
				(d)Regulations
				(1)Initial
			 publicationNot later than 180 days after the date of the
			 enactment of this Act, the Secretary of Homeland Security shall publish
			 regulations implementing this section.
				(2)Interim
			 regulationsNotwithstanding section 553 of title 5, United States
			 Code, the regulations required by paragraph (1) shall be effective, on an
			 interim basis, immediately upon publication but may be subject to change and
			 revision after public notice and opportunity for a period of public
			 comment.
				(3)Final
			 regulationsWithin a reasonable time after publication of the
			 interim regulations in accordance with paragraph (1), the Secretary of Homeland
			 Security shall publish final regulations implementing this section.
				(e)Removal of
			 alienThe Secretary of Homeland Security may not remove any alien
			 who—
				(1)has a pending
			 application for conditional nonimmigrant status under this Act; and
				(2)establishes prima
			 facie eligibility for cancellation of removal and conditional nonimmigrant
			 status under subsection (a).
				5.Conditional
			 nonimmigrant status
			(a)Length of
			 statusConditional nonimmigrant status granted under section 4
			 shall be valid for an initial period of 5 years, subject to termination under
			 subsection (c) of this section.
			(b)Terms of
			 conditional nonimmigrant status
				(1)EmploymentA
			 conditional nonimmigrant shall be authorized to be employed in the United
			 States incident to conditional nonimmigrant status.
				(2)TravelA
			 conditional nonimmigrant may travel outside the United States and may be
			 admitted (if otherwise admissible) upon return to the United States without
			 having to obtain a visa if—
					(A)the alien is the
			 bearer of valid, unexpired documentary evidence of conditional nonimmigrant
			 status; and
					(B)the alien’s
			 absence from the United States was not for a period exceeding 180 days.
					(c)Termination of
			 status
				(1)In
			 generalThe Secretary of Homeland Security shall terminate the
			 conditional nonimmigrant status of any alien if the Secretary determines that
			 the alien—
					(A)ceases to meet the
			 requirements of subparagraph (B) or (C) of section 4(a)(1);
					(B)has become a
			 public charge; or
					(C)has received a
			 dishonorable or other than honorable discharge from the Armed Forces.
					(2)Return to
			 previous immigration statusAny alien whose conditional
			 nonimmigrant status is terminated under paragraph (1) shall return to the
			 immigration status the alien had immediately prior to receiving conditional
			 nonimmigrant status.
				(d)Extension of
			 status
				(1)EligibilityThe
			 Secretary of Homeland Security shall extend the conditional nonimmigrant status
			 of an alien for a second period of 5 years if the following requirements are
			 met:
					(A)The alien has
			 demonstrated good moral character during the entire period the alien has been a
			 conditional nonimmigrant.
					(B)The alien is in
			 compliance with section 4(a)(1)(C).
					(C)The alien has not
			 abandoned the alien’s residence in the United States. For purposes of this
			 subparagraph—
						(i)the
			 Secretary shall presume that the alien has abandoned such residence if the
			 alien is absent from the United States for more than 365 days, in the
			 aggregate, during the period of conditional nonimmigrant status, unless the
			 alien demonstrates that the alien has not abandoned the alien’s residence;
			 and
						(ii)an
			 alien who is absent from the United States due to active service in the Armed
			 Forces has not abandoned the alien’s residence in the United States during the
			 period of such service.
						(D)The alien—
						(i)has acquired a
			 degree from an institution of higher education in the United States or has
			 completed at least 2 years, in good standing, in a program for a bachelor’s
			 degree or higher degree in the United States; or
						(ii)has served in the
			 Armed Forces for at least 2 years and, if discharged, has received an honorable
			 discharge.
						(E)The alien has provided a list of each
			 secondary school (as that term is defined in section 9101 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7801)) that the alien attended in
			 the United States.
					(2)SurchargeThe Secretary of Homeland Security shall
			 charge and collect a surcharge of $2,000 per application on all applications
			 for an extension under this subsection. Such surcharge shall be in addition to
			 the otherwise applicable application fee imposed for the purpose of recovering
			 the full costs of providing adjudication and processing services.
			 Notwithstanding any other provision of law, including section 286 of the
			 Immigration and Nationality Act (8 U.S.C. 1356), any surcharge collected under
			 this paragraph shall be deposited as offsetting receipts in the General Fund of
			 the Treasury and shall not be available for obligation or expenditure.
				(3)Hardship
			 exceptionThe Secretary of
			 Homeland Security may, in the Secretary’s discretion, extend the conditional
			 nonimmigrant status of an alien if the alien—
					(A)satisfies the
			 requirements of subparagraphs (A), (B), and (C) of paragraph (1);
					(B)demonstrates
			 compelling circumstances for the inability to complete the requirements
			 described in paragraph (1)(D); and
					(C)demonstrates that
			 the alien’s removal from the United States would result in exceptional and
			 extremely unusual hardship to the alien or the alien’s spouse, parent, or child
			 who is a citizen or a lawful permanent resident of the United States.
					6.Adjustment of
			 status
			(a)In
			 generalA conditional nonimmigrant may file with the Secretary of
			 Homeland Security, in accordance with subsection (c), an application to have
			 the alien’s status adjusted to that of an alien lawfully admitted for permanent
			 residence. The application shall provide, under penalty of perjury, the facts
			 and information so that the Secretary may make the determination described in
			 paragraph (b)(1).
			(b)Adjudication of
			 application for adjustment of status
				(1)In
			 generalIf an application is filed in accordance with subsection
			 (a) for an alien, the Secretary of Homeland Security shall make a determination
			 as to whether the alien meets the requirements set out in paragraphs (1)
			 through (4) of subsection (d).
				(2)Adjustment of
			 status if favorable determinationIf the Secretary determines
			 that the alien meets such requirements, the Secretary shall notify the alien of
			 such determination and adjust the alien’s status to that of an alien lawfully
			 admitted for permanent residence, effective as of the date of approval of the
			 application.
				(3)Termination if
			 adverse determinationIf the Secretary determines that the alien
			 does not meet such requirements, the Secretary shall notify the alien of such
			 determination and terminate the conditional nonimmigrant status of the alien as
			 of the date of the determination.
				(c)Time To file
			 applicationAn alien shall file an application for adjustment of
			 status during the period beginning 1 year before and ending on either the date
			 that is 10 years after the date of the initial grant of conditional
			 nonimmigrant status or any other expiration date of the conditional
			 nonimmigrant status as extended by the Secretary of Homeland Security in
			 accordance with this Act. The alien shall be deemed to be in conditional
			 nonimmigrant status in the United States during the period in which such
			 application is pending.
			(d)Contents of
			 applicationEach application for an alien under subsection (a)
			 shall contain information to permit the Secretary of Homeland Security to
			 determine whether each of the following requirements is met:
				(1)The alien has
			 demonstrated good moral character during the entire period the alien has been a
			 conditional nonimmigrant.
				(2)The alien is in compliance with section
			 4(a)(1)(C).
				(3)The alien has not
			 abandoned the alien’s residence in the United States. For purposes of this
			 paragraph—
					(A)the Secretary
			 shall presume that the alien has abandoned such residence if the alien is
			 absent from the United States for more than 730 days, in the aggregate, during
			 the period of conditional nonimmigrant status, unless the alien demonstrates
			 that the alien has not abandoned the alien’s residence; and
					(B)an alien who is
			 absent from the United States due to active service in the Armed Forces has not
			 abandoned the alien’s residence in the United States during the period of such
			 service.
					(4)If previously granted a hardship exception
			 under section 5(d)(3) from the requirements of section 5(d)(1)(D) with respect
			 to extension of conditional nonimmigrant status, the alien has subsequently
			 complied with such requirements, unless the alien is granted a hardship
			 exception with respect to adjustment of status under the criteria described in
			 section 5(d)(3).
				(e)Citizenship
			 requirement
				(1)In
			 generalExcept as provided in paragraph (2), the status of a
			 conditional nonimmigrant shall not be adjusted to permanent resident status
			 unless the alien demonstrates that the alien satisfies the requirements of
			 section 312(a) of the Immigration and Nationality Act (8 U.S.C.
			 1423(a)).
				(2)ExceptionParagraph
			 (1) shall not apply to an alien who is unable because of a physical or
			 developmental disability or mental impairment to meet the requirements of such
			 paragraph.
				(f)Payment of
			 Federal taxes
				(1)In
			 generalNot later than the date on which an application is filed
			 under subsection (a) for adjustment of status, the alien shall satisfy any
			 applicable Federal tax liability due and owing on such date.
				(2)Applicable
			 Federal tax liabilityFor purposes of paragraph (1), the term
			 applicable Federal tax liability means liability for Federal
			 taxes imposed under the Internal Revenue Code of 1986, including any penalties
			 and interest thereon.
				(g)Submission of
			 biometric and biographic dataThe Secretary of Homeland Security
			 may not adjust the status of an alien under this section unless the alien
			 submits biometric and biographic data, in accordance with procedures
			 established by the Secretary. The Secretary shall provide an alternative
			 procedure for applicants who are unable to provide such biometric or biographic
			 data because of a physical impairment.
			(h)Background
			 checks
				(1)Requirement for
			 background checksThe Secretary of Homeland Security shall
			 utilize biometric, biographic, and other data that the Secretary determines
			 appropriate—
					(A)to conduct
			 security and law enforcement background checks of an alien applying for
			 adjustment of status under this section; and
					(B)to determine
			 whether there is any criminal, national security, or other factor that would
			 render the alien ineligible for such adjustment of status.
					(2)Completion of
			 background checksThe security and law enforcement background
			 checks required by paragraph (1) shall be completed, to the satisfaction of the
			 Secretary, prior to the date the Secretary grants adjustment of status.
				(i)Exemption from
			 numerical limitationsNothing in this section or in any other law
			 may be construed to apply a numerical limitation on the number of aliens who
			 may be eligible for adjustment of status under this section.
			(j)Eligibility for
			 naturalizationAn alien whose status is adjusted under this
			 section to that of an alien lawfully admitted for permanent residence may be
			 naturalized upon compliance with all the requirements of the immigration laws
			 except the provisions of paragraph (1) of section 316(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1427(a)), if such person immediately preceding the
			 date of filing the application for naturalization has resided continuously,
			 after being lawfully admitted for permanent residence, within the United States
			 for at least 3 years, and has been physically present in the United States for
			 periods totaling at least half of that time and has resided within the State or
			 the district of U.S. Citizenship and Immigration Services in the United States
			 in which the applicant filed the application for at least 3 months. An alien
			 described in this subsection may file the application for naturalization as
			 provided in the second sentence of subsection (a) of section 334 of the
			 Immigration and Nationality Act (8 U.S.C. 1445).
			7.Treatment of
			 aliens meeting requirements for extension of conditional nonimmigrant
			 statusIf, on the date of the
			 enactment of this Act, an alien has satisfied all the requirements of section
			 4(a)(1) and section 5(d)(1)(D), the Secretary of Homeland Security may cancel
			 removal and grant conditional nonimmigrant status in accordance with section 4,
			 and may extend conditional nonimmigrant status in accordance with section 5(d).
			 The alien may apply for adjustment of status in accordance with section 6(a) if
			 the alien has met the requirements of subparagraphs (A), (B), and (C) of
			 section 5(d)(1) during the entire period of conditional nonimmigrant
			 status.
		8.Exclusive
			 jurisdiction
			(a)In
			 generalThe Secretary of Homeland Security shall have exclusive
			 jurisdiction to determine eligibility for relief under this Act, except where
			 the alien has been placed into deportation, exclusion, or removal proceedings
			 either prior to or after filing an application for cancellation of removal and
			 conditional nonimmigrant status or adjustment of status under this Act, in
			 which case the Attorney General shall have exclusive jurisdiction and shall
			 assume all the powers and duties of the Secretary until proceedings are
			 terminated, or if a final order of deportation, exclusion, or removal is
			 entered the Secretary shall resume all powers and duties delegated to the
			 Secretary under this Act. If the Secretary grants relief under this Act, the
			 final order of deportation, exclusion, or removal shall be terminated.
			(b)Stay of removal
			 of certain aliens enrolled in primary or secondary school
				(1)In
			 generalThe Attorney General shall stay the removal proceedings
			 of any alien who—
					(A)meets all the
			 requirements of subparagraphs (A), (B), (C), and (E) of section 4(a)(1);
					(B)is at least 12
			 years of age; and
					(C)is enrolled
			 full-time in a primary or secondary school.
					(2)Aliens not in
			 removal proceedingsFor aliens who are not in removal
			 proceedings, the Secretary of Homeland Security shall not commence such
			 proceedings with respect to the alien if the alien meets the requirements of
			 subparagraphs (A) through (C) of paragraph (1).
				(c)EmploymentAn
			 alien whose removal is stayed pursuant to subsection (b)(1) may be engaged in
			 employment in the United States consistent with the Fair Labor Standards Act
			 (29 U.S.C. 201 et seq.) and State and local laws governing minimum age for
			 employment.
			(d)Lift of
			 stayThe Attorney General shall lift the stay granted pursuant to
			 subsection (b)(1) if the alien—
				(1)is no longer
			 enrolled in a primary or secondary school; or
				(2)ceases to meet the
			 requirements of such subsection.
				9.Penalties for
			 false statementsWhoever files
			 an application for any benefit under this Act and willfully and knowingly
			 falsifies, misrepresents, or conceals a material fact or makes any false or
			 fraudulent statement or representation, or makes or uses any false writing or
			 document knowing the same to contain any false or fraudulent statement or
			 entry, shall be fined in accordance with title 18, United States Code,
			 imprisoned not more than 5 years, or both.
		10.Confidentiality
			 of information
			(a)ProhibitionExcept
			 as provided in subsection (b), no officer or employee of the United States
			 may—
				(1)use the
			 information furnished by an individual pursuant to an application filed under
			 this Act to initiate removal proceedings against any person identified in the
			 application;
				(2)make any
			 publication whereby the information furnished by any particular individual
			 pursuant to an application under this Act can be identified; or
				(3)permit anyone
			 other than an officer or employee of the United States Government or, in the
			 case of an application filed under this Act with a designated entity, that
			 designated entity, to examine such application filed under this Act.
				(b)Required
			 disclosureThe Attorney General or the Secretary of Homeland
			 Security shall provide the information furnished under this Act, and any other
			 information derived from such furnished information, to—
				(1)a
			 Federal, State, tribal, or local law enforcement agency, intelligence agency,
			 national security agency, component of the Department of Homeland Security,
			 court, or grand jury in connection with a criminal investigation or
			 prosecution, a background check conducted pursuant to the Brady Handgun
			 Violence Protection Act (Public Law 103–159; 107 Stat. 1536) or an amendment
			 made by that Act, or for homeland security or national security purposes, if
			 such information is requested by such entity or consistent with an information
			 sharing agreement or mechanism; or
				(2)an official
			 coroner for purposes of affirmatively identifying a deceased individual
			 (whether or not such individual is deceased as a result of a crime).
				(c)Fraud in
			 application process or criminal conductNotwithstanding any other
			 provision of this section, information concerning whether an alien seeking
			 relief under this Act has engaged in fraud in an application for such relief or
			 at any time committed a crime may be used or released for immigration
			 enforcement, law enforcement, or national security purposes.
			(d)PenaltyWhoever
			 knowingly uses, publishes, or permits information to be examined in violation
			 of this section shall be fined not more than $10,000.
			11.Higher education
			 assistanceNotwithstanding any
			 provision of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.), with
			 respect to assistance provided under title IV of the Higher Education Act of
			 1965 (20 U.S.C. 1070 et seq.), an alien who is granted conditional nonimmigrant
			 status or lawful permanent resident status under this Act shall be eligible
			 only for the following assistance under such title:
			(1)Student loans
			 under parts D and E of such title IV (20 U.S.C. 1087a et seq., 1087aa et seq.),
			 subject to the requirements of such parts.
			(2)Federal work-study
			 programs under part C of such title IV (42 U.S.C. 2751 et seq.), subject to the
			 requirements of such part.
			(3)Services under
			 such title IV (20 U.S.C. 1070 et seq.), subject to the requirements for such
			 services.
			12.Treatment of
			 conditional nonimmigrants for certain purposes
			(a)In
			 generalAn individual granted conditional nonimmigrant status
			 under this Act shall, while such individual remains in such status, be
			 considered lawfully present for all purposes except—
				(1)section 36B of the
			 Internal Revenue Code of 1986 (concerning premium tax credits), as added by
			 section 1401 of the Patient Protection and Affordable Care Act (Public Law
			 111–148); and
				(2)section 1402 of
			 the Patient Protection and Affordable Care Act (concerning reduced cost
			 sharing; 42 U.S.C. 18071).
				(b)For purposes of
			 the 5-Year eligibility waiting period under PRWORAAn individual
			 who has met the requirements under this Act for adjustment from conditional
			 nonimmigrant status to lawful permanent resident status shall be considered, as
			 of the date of such adjustment, to have completed the 5-year period specified
			 in section 403 of the Personal Responsibility and Work Opportunity
			 Reconciliation Act of 1996 (8 U.S.C. 1613).
			13.Military
			 enlistmentSection 504(b)(1)
			 of title 10, United States Code, is amended by adding at the end the following
			 new subparagraph:
			
				(D)An alien who is a conditional
				nonimmigrant (as that term is defined in section 3 of the DREAM Act of
				2010).
				.
		14.GAO
			 reportNot later than 7 years
			 after the date of the enactment of this Act, the Comptroller General of the
			 United States shall submit to the Committee on the Judiciary of the Senate and
			 the Committee on the Judiciary of the House of Representatives a report setting
			 forth—
			(1)the number of
			 aliens who were eligible for cancellation of removal and grant of conditional
			 nonimmigrant status under section 4(a);
			(2)the number of
			 aliens who applied for cancellation of removal and grant of conditional
			 nonimmigrant status under section 4(a);
			(3)the number of
			 aliens who were granted conditional nonimmigrant status under section 4(a);
			 and
			(4)the number of
			 aliens whose status was adjusted to that of an alien lawfully admitted for
			 permanent residence under section 6.
			
